DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/22 has been entered.
Claim Objections
Claim 34 is objected to because of the following informalities:  
Line 6, it appears “gutter attachment portions” should be the --the gutter attachment portion--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 31: The limitation “the train” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the at least one truss--.
With regard to claim 32: The limitation “the gutter side” lacks sufficient antecedent basis. Further, it’s unclear as to how a trough is formed between the gutter side and the gutter attachment member. Clarification is requested.
With regard to claim 34:  The claim is directed to a singular truss that is disposed on a bottom of the bridge member, which renders the claim indefinite as claim 1 recites that the at least one truss spans a top surface of the bridge member.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9-11, 13,  18-21, 23, 32 and 34-36  is/are rejected under 35 U.S.C. 102(a)(10 as being anticipated by Singer (US 3,436,878).
With regard to claim 1: Singer discloses a single piece gutter guard device (10) (fig. 1-2), comprising:
a bridge member (10) composed of a solid non-micromesh decking material (17) having at least one section with a plurality of orifices (18) and a plurality of solid non-orificed sections, and having a roof side (rear side) and an opposing gutter lip side (front side) (figs. 1-2);
at least one truss (21) spanning a top surface of the bridge member as a substantially uniform height structure from a proximal end of the bridge member’s roof side (rear side) to a proximal end of the bridge member’s gutter lip side (front side) (figs. 1-2);
a roof attachment member (A) formed from a solid non-orificed section of the bridge member and configured to attach to the roof side of the bridge member and on a roof fascia (figs. 1-2); and
a gutter attachment member (19) formed from another solid non-orificed section of the bridge member and configured to attach to the gutter lip side of the bridge member (figs. 1-2),
wherein the roof attachment member (A), the bridge member (10) and the gutter attachment member (19) are formed from a unitary single piece of material and the gutter guard device (10) is self-supporting due to support from the at least one truss (21) (figs. 1-2).
Examiner notes that the at least one truss of Singer is capable of use as reinforcing rib that mitigates bending. It is noted that the gutter guard device extends across a gutter opening in a similar manner to applicant's gutter guard device, wherein the gutter guard device maintains its form {see figs. 1-2).

    PNG
    media_image1.png
    516
    788
    media_image1.png
    Greyscale

Fig. 1: Singer (US 3,436,878)

With regard to claim 2: Singer discloses  the at least one truss (21) is a plurality of trusses.
With regard to claim 5: Singer discloses that the at least one truss (21) is disposed at an angle from the bridge member (10) (figs. 1-2).
With regard to claim 6: Singer discloses that the plurality of trusses (21) are equidistant from each other (figs. 1-2).
With regard to claim 7: Singer discloses a truss of the plurality of trusses (21) spans the bridge member (10) in a non-orthogonal orientation (parallel to the sides of the bridge member) fig. 1).
With regard to claim 9: Singer discloses a portion of the at least one truss (21) protruding on roof attachment member (A) has a reduced profile (figs. 1-2).
With regard to claim 10: Singer discloses that the reduced profile is obtained by flattening (at tapering) the portion (figs. 1-2).
With regard to claim 11: Singer discloses a length of the at least one truss (21) is less than a length between the bridge member’s roof side (rear side) and gutter lip side (front side) (fig. 1).
With regard to claim 13: Singer discloses that the at least one truss (21) has a cross-sectional profile shape of an inverted “U” (fig.1).
With regard to claim 18: Singer discloses a section of the roof side (rear side) of the bridge member (10) has a first elevation and a section of the gutter side (front side) has a second elevation, the sections being joined together by a third section, to form a non-linear bridge member profile, wherein a profile of the at least one truss (21) is matched to the bridge member’s profile (fig. 1).
With regard to claim 19: Singer discloses that the first and second elevations are the same and the third section contains an apex, to form a peak (inverted and inserted into gutter) (fig. 1).
With regard to claim 20: Singer discloses that the first and second elevations are the same and the third section contains an inverted apex (inserted to gutter), to form a trough (fig. 2).
With regard to claim 21: Singer discloses that the roof attachment member (A) is flexible (bendable metal material), allowing it to be deformed into different attachment angles (fig. 1).
With regard to claim 23: Singer discloses that an upper portion of the at least one truss (21) is angled with respect to a lower portion of the at least one truss (21) (fig. 1).
With regard to claim 32:  Singer disclose a trough disposed between the gutter lip side (front side) and the roof side (rear side) (figs. 1-2)
With regard to claim 34: Singer discloses a truss of the at least one truss (21) is disposed on a bottom of the bridge member extending upward (figs. 1-2).
With regard to claim 35: Singer discloses a gutter guard device (10) comprising:
a unitary single piece non-micromesh member having a roof attachment portion (A), a bridge portion (17) and a gutter attachment portion (19) (figs. 1-2),
wherein the bridge portion (17) is disposed between the roof attachment portion (A) and the gutter attachment portion (19) (figs. 1-2),
wherein the roof attachment portion (A) and gutter attachment portion (19) are solid and non-orificed (figs. 1-2),
wherein the bridge portion (17) has a plurality of orifices, and at least one substantially uniform height truss (21) disposed on and spanning a majority of a top surface of the bridge portion (17) to enable the gutter guard device (10) to be self-supporting over a gutter (fig. 1);
wherein the bridge portion (17) is disposed between the roof attachment portion (A) and the gutter attachment portion (19) (fig. 1).
Examiner notes that the at least one truss of Singer is capable of use as reinforcing rib that mitigates bending. It is noted that the gutter guard device extends across a gutter opening in a similar manner to applicant's gutter guard device, wherein the gutter guard device maintains its form {see figs. 1-2).
With regard to claim 36: Singer discloses a gutter guard device (10) comprising:
a bridge member (17) having a non-mesh decking material with a plurality of orifices (18) and a top surface, and having a roof side (rear side) and an opposing gutter lip side (front side) (figs. 1-2); 
at least one substantially uniform height contiguous truss (21) having a length spanning the top surface (figs. 1-2); 
wherein the bridge member (17) and the at least one truss (21) are formed from a single piece of material and the gutter guard device is self-supporting, due to support from the at least one truss (21) (figs. 1-2). 
Examiner notes that the at least one truss of Singer is capable of use as reinforcing rib that mitigates bending. It is noted that the gutter guard device extends across a gutter opening in a similar manner to applicant's gutter guard device, wherein the gutter guard device maintains its form {see figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 3,436,878) in view of Demartini (US 8,297,000 B1).
With regard to claim 3:  Singer does not disclose a structure of the at least one truss is dual-trussed having a first side joined to an opposing second side via a connecting top side.
However, Demartini discloses a structure of at least one truss (142) is dual-trussed (162) having a first side joined to an opposing second side via a connecting top side (fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard device of Singer to have the at least one truss be dual-trussed having a first side joined to an opposing second side via a connecting top side such as taught by Demartini to provide an additional means of directing fluid into the gutter and directing debris away from the gutter.
With regard to claim 4: Singer as modified Demartini discloses that the first and second sides are disposed perpendicular (extending upward) to the bridge member (figs. 1-2).
With regard to claim 8: Singer does not disclose a truss of the plurality of trusses is bifurcated.
However, Demartini discloses a truss of the plurality of trusses (142 and 146) is bifurcated (fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard device of Demartini to have the trusses be bifurcated such as taught by Demartini in order to provide an additional means of directing fluid into the gutter and directing debris away from the gutter.
With regard to claim 14: Singer does not disclose that at least one barricade disposed in the bridge member.
However, Demartini discloses a gutter guard device comprising barricades (154) disposed on a bridge member (fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard device of Singer to include barricades such as taught by Demartini in order to provide an additional means of directing fluid into the gutter and directing debris away from the gutter.
With regard to claim 15: Demartini discloses that each barricade (154) has a shape of at least one of a bump and dimple (fig. 10).
With regard to claim 16: Demartini discloses that the at least one barricade (154) is a plurality of barricades (fig. 10).

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 3,436,878)  in view of Demartini (US 8,297,000 B1) and in further view of Bachman et al. (US 2007/0214731 A1). 
With regard to claim 12: Singer in view of Demartini does not disclose that the at least one truss is made from a separate material from the bridge member.
However, Bachman et al. discloses at least one truss (48) made from a separate material from a bridge member and attached via welding (par. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard device of Singer previously modified by Demartini to have each truss made from a separate material from the bridge member such as taught by Bachman et al. yielding the predictable result of providing an alternative means of affixing trusses that is convenient to the manufacturer in view of manufacturing capability. No new or unpredictable results would obtained from having the at least one truss be made of separate material from the bridge member.
With regard to claim 17: Singer of Demartini does not disclose that the at least one barricade is not made from the bridge member's decking material.
However, Bachman et al. discloses at least one barricade (48) made from a separate material from a bridge member and attached via welding (par. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard device of Singer in view of Demartini to have each barricade made from a separate material from the bridge member such as taught by Bachman et al. yielding the predictable result of providing an alternative means of affixing barricades that is convenient to the manufacturer in view of manufacturing capability. No new or unpredictable results would obtained from having the at least one barricade be made of separate material from the bridge member.

Response to Arguments
The objection of claim 18 has been withdrawn in view of the amendment filed 8/5/22.
The provisional rejection of claims 1-36 on the ground of nonstatutory double patenting has been withdrawn in view of the amendment filed 8/5/22.  Examiner notes that the claimed gutter guard device compress orifices and therefore it would not have been obvious to modify the non-orifice sections to be a mesh comprising orifices.
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
Allowable Subject Matter
Claims 22 and 24-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 31 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The combination of all the elements of the claimed gutter guard device including all of the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633